DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–3, 120–15, and 17–19 is/are pending.
Claim(s) 4–9 and 16 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 28 July 2022.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 4 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Double Patenting
Claim(s) 1–3, 10–15, and 17–19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1–19 of U.S. Patent No. 11,411,283 B2 (hereinafter "the reference patent," US 2020/0328391 is used for citations). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1–19 of US. Patent No. 11,411,283 B2 anticipated claims 1–3, 10–15, and 17–19.
Regarding claim 1, the reference patent discloses a separator for a lithium secondary battery comprising:
a porous base (CL1/L2); and
a coating layer on at least one surface of the porous base (CL1/L3),
wherein the coating layer comprises partially reduced graphene oxide and a lithium ion conducting polymer (CL1/L4–6),
wherein the coating layer has a thickness of 200 nm to 3 μm (CL12/L2–3),
wherein the lithium ion conducting polymer comprises one or more material selected from the group consisting of polyurethane, lithium-substituted copolymer of a sulfonated tetrafluoroethylene-based fluorine polymer, polyethylene oxide, polypropylene oxide, polysiloxane, polystyrene and polyethylene glycol (CL7/L2–6), and
wherein the partially reduced graphene oxide and the lithium ion conductivity polymer are present in the coating layer in a weight ratio of 1:10 to 1:15 (CL9/L2–5).
Regarding claim 2, the reference patent discloses all claim limitations set forth above and further discloses a separator for a lithium secondary battery:
wherein the porous base has a thickness of 3 μm to 100 μm, and a pore size of 0.01 μm to 10 μm (CL5/L2–3).
Regarding claim 3, the reference patent discloses all claim limitations set forth above and further discloses a separator for a lithium secondary battery:
wherein the porous base comprises one or more material selected from the group consisting of polyethylene, polypropylene, polyethyleneterephthalate, polybutyleneterephthalate, polyamide, polyacetal, polycarbonate, polyimide, polyetherketone, polyethersulfone, polyphenyleneoxide, polyphenylenesulfide, polyethylenenaphthalene, polytetrafluoroethylene, polyvinylidene fluoride, polyvinyl chloride, polyacrylonitrile, cellulose, polyparaphenylene benzobisoxazole, and polyarylate (CL6/L2–10).
Regarding claim 10, the reference patent discloses all claim limitations set forth above and further discloses a separator for a lithium ion secondary battery:
wherein the partially reduced graphene oxide comprises an oxygen atom in 1% to 30% with respect to a total amount of the partially reduced graphene oxide (CL13/L2–4).
Regarding claim 11, the reference patent discloses all claim limitations set forth above and further discloses a separator for a lithium ion secondary battery:
wherein the partially reduced graphene oxide comprises an oxygen atom in 2% to 20% with respect to a total amount of the partially reduced graphene oxide (CL14/L2–4).
Regarding claim 12, the reference patent discloses all claim limitations set forth above and further discloses a separator for a lithium ion secondary battery:
wherein the partially reduced graphene oxide comprises an oxygen atom in 3% to 17% with respect to a total amount of the partially reduced graphene oxide (CL15/L2–4).
Regarding claim 13, the reference patent discloses all claim limitations set forth above and further discloses a separator for a lithium secondary battery:
wherein the partially reduced grapheme oxide is present in the coating layer in an amount of 5 to 100 μg/cm2 with respect to a total area of the separator (CL16/L2–4).
Regarding claim 14, the reference patent discloses all claim limitations set forth above and further discloses a separator for a lithium secondary battery:
wherein the partially reduced grapheme oxide is present in the coating layer in an amount of 5 to 40 μg/cm2 with respect to a total area of the separator (CL17/L2–4).
Regarding claim 15, the reference patent discloses all claim limitations set forth above and further discloses a separator for a lithium secondary battery:
wherein the partially reduced grapheme oxide is present in the coating layer in an amount of 5 to 20 μg/cm2 with respect to a total area of the separator (CL18/L2–4).
Regarding claim 17, the reference patent discloses a lithium secondary battery (CL20/L1–2) comprising a separator including:
a porous base (CL1/L2); and
a coating layer on at least one surface of the porous base (CL1/L3),
wherein the coating layer comprises partially reduced graphene oxide and a lithium ion conducting polymer (CL1/L4–6).
Regarding claim 18, the reference patent discloses all claim limitations set forth above and further discloses a lithium secondary battery:
wherein the lithium secondary battery comprises a sulfur compound in a positive electrode (CL21/L2–3).
Regarding claim 19, the reference patent discloses all claim limitations set forth above and further discloses a lithium secondary battery, further comprising an anode; and a cathode:
wherein the separator is interposed between the anode and the cathode (CL21/L2–3) and
wherein the coating layer is present on the surface of the porous base of the separator which faces the cathode (CL21/L2–3).

Response to Arguments
Applicant's arguments with respect to double patenting have been fully considered but they are not persuasive.
Applicants argue the double patenting rejection has been overcome by the amended claims (P17/¶7). The amended claims have added the limitations of previously presented claims 4 and 6. Previously presented claims 4 and 6 were anticipated by the claims of copending Application No. 16/753,217. Therefore, the double patenting rejection has not been overcome by the amended claims.

Applicant’s arguments with respect to claim(s) 1–3, 10-15, and 17–19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hao (High performance lithium-sulfur batteries with a facile and effective dual functional separator) discloses a separator comprising a porous base; and a coating layer on at least one surface of the porous base (FIG. 1, §2.1), wherein the coating layer comprises a carbon material and a lithium ion conducting polymer (FIG. 1, §2.1), wherein the coating layer has a thickness of 200 nm to 3 µm (see thickness, §3), wherein the lithium ion conducting polymer comprises one or more material selected from the group consisting of polyurethane, lithium-substituted copolymer of a sulfonated tetrafluoroethylene-based fluorine polymer, polyethylene oxide, polypropylene oxide, polysiloxane, polystyrene and polyethylene glycol (FIG. 1, §2.1).
Zhao (Reduced graphene oxide with ultrahigh conductivity as carbon coating layer for high performance sulfur@reduced graphene oxide cathode) discloses a coating layer comprising partially reduced graphene oxide (see GO sheet, §2.1)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725